t c memo united_states tax_court william t shipes jr and kathy d shipes petitioners v commissioner of internal revenue respondent docket no filed date william t shipes jr kathy d shipes pro sese monica j howland for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for taxable_year we must decide whether section permits the use of multiple 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the year at issue and all rule references are to the tax_court rules_of_practice and continued replacement periods in connection with a single condemnation of property if we decide that sec_1033 permits the use of multiple replacement periods we must then decide whether petitioners replaced converted property with qualified_replacement_property findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein at the time the petition was filed in this case petitioners resided in the state of florida petitioners are husband and wife and filed a joint federal_income_tax return for taxable_year petitioner-husband mr shipes is a nurseryman by occupation sometime during the late 1970's and early 1980's he purchased acres of real_estate located in orange county florida and began a business thereon in which he grew and sold various types of plants and trees in mr shipes began a citrus nursery the nursery on the above-mentioned land the nursery produced and sold citrus seedlings the nursery's seedlings were never part of the above-mentioned real_estate on date as part of an eradication project the eradication project with the u s department of agriculture usda the state of florida department of agriculture sfda continued procedure destroyed mr shipes' entire nursery stock because it was suspected that such stock was infected with a bacterial disease known as citrus canker as a result of this condemnation mr shipes received dollar_figure the conversion proceeds on date petitioners reported the dollar_figure in conversion proceeds on their federal_income_tax return they did not however make an election on that return in accordance with sec_1033 to defer the gain realized with respect to the conversion proceeds sometime after date an entity named mid-florida growers inc mfgi initiated a lawsuit against sfda in which it sought additional compensation_for the loss it incurred as a result of the eradication project that lawsuit was selected as the test case for nursery owners affected by the eradication project and was ultimately decided in mfgi's favor by florida's supreme court see department of agric consumer servs v mid-florida growers inc so 2d fla the state of florida subsequently established an administrative process by which nursery owners affected by the eradication project could file claims for additional compensation such claims were to be filed with the office of citrus canker claims the occc mr shipes filed a claim with the occc and received dollar_figure the specifically the usda paid mr shipes dollar_figure and the sfda paid him dollar_figure occc award on date as additional compensation_for the destruction of his nursery stock of this amount dollar_figure was interest and dollar_figure was reimbursement of legal fees paid petitioners included the portion of the occc award that constituted interest and reimbursement of legal fees on their federal_income_tax return but they did not report the remaining dollar_figure the additional conversion proceeds instead petitioners attached a statement to their return which purports to make an election under sec_1033 to defer recognition of the gain realized on the receipt of the additional conversion proceeds on date petitioners purchased real_estate for dollar_figure from mr shipes' mother respondent determined that the additional conversion proceeds do not qualify for nonrecognition under sec_1033 a notice_of_deficiency was issued on date opinion as a general_rule gain realized from the sale_or_other_disposition of property must be recognized sec_1001 sec_1033 provides an exception to this general_rule and allows for nonrecognition of gain realized from certain involuntary_conversions of property if an appropriate election is made and during a specified replacement_period and for purposes of replacing the converted property a taxpayer desiring to defer recognition of such gain purchases other_property similar_or_related_in_service_or_use to the converted property sec_1033 under sec_1033 gain will be recognized only to the extent that the amount_realized from the conversion exceeds the cost of the replacement_property among other things an involuntary_conversion results when property is condemned by the government sec_1033 in general the replacement_period under sec_1033 begins on the date of the disposition_of_the_converted_property or if earlier on the date when requisition or condemnation is threatened and end sec_2 years after the close of the first taxable_year during which any part of the gain from the conversion is realized sec_1033 the ending date of the replacement_period may be extended if the taxpayer timely files an application with the commissioner sec_1033 the principal issue in this case is whether sec_1033 permits the use of multiple replacement periods in connection with a single condemnation of property by the government the parties agree that any replacement_period involved in this case began in date petitioners argue however that this case requires the use of two replacement periods because conversion proceeds were received on two different dates specifically petitioners maintain that the first replacement_period ended on date and pertained to the portion of the conversion proceeds that mr shipes received on date the second replacement_period according to petitioners ended on date and pertained to the additional conversion proceeds that mr shipes received on date respondent disagrees with petitioners' multiple replacement_period argument and maintains that sec_1033 only authorizes the use of a single replacement_period a period that in this case ended on date we agree with respondent nothing in the code or the regulations authorizes the use of multiple replacement periods as maintained by petitioners similarly the case law precludes the use of multiple replacement periods as well two of the three cases cited by petitioners do not involve the application of sec_1033 and lend no support to our analysis of the instant case the final case cited by petitioners 51_tc_467 is inconsistent with their argument 3neither 74_f2d_729 2d cir nor 369_f2d_629 8th cir involves sec_1033 therefore neither supports petitioners' argument 4the facts of the instant case are indistinguishable from the facts of 51_tc_467 the taxpayer in the conlorez case had property that was condemned by the government shortly thereafter the government paid the taxpayer an amount that exceeded that taxpayer's basis in the condemned property sometime later more than years following the close of the taxable_year during which the government paid the taxpayer the above-mentioned amount a court awarded the taxpayer an additional_amount which the taxpayer subsequently used to replace the condemned property this court held that because the taxpayer realized gain in the taxable_year that it received the first payment and because the purported replacement continued sec_1033 clearly states the law as follows the replacement_period shall be the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier and ending -- i years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or ii subject_to such terms and conditions as may be specified by the secretary at the close of such later date as the secretary may designate on application by the taxpayer such application shall be made at such time and in such manner as the secretary may by regulations prescribe emphasis added it is clear from the text of the statute above that in the absence of an extension by the irs the opportunity for deferral is lost when the replacement_period runs beyond years after the close of the first taxable_year during which conversion gain is realized see 57_tc_122 45_tc_635 affd 377_f2d_21 8th cir see also conlorez corp v commissioner supra it is irrelevant that a taxpayer may receive a portion of his or her condemnation_award long after the replacement_period ha sec_4 continued property was not purchased within years following the close of that taxable_year and because the taxpayer did not apply for an extension of time to replace the condemned property the taxpayer did not qualify for nonrecognition of gain under sec_1033 expired the taxpayer has the responsibility to take precautions necessary to prevent loss of the deferral option by requesting an extension as provided in sec_1033 in the instant case mr shipes first received conversion gain in he subsequently received additional conversion gain in because petitioners did not apply to extend the end date of the replacement_period the replacement_period ended on date sec_1033 it follows that the additional conversion proceeds were received years and days after the end of the replacement_period accordingly petitioners are not entitled to defer recognition of the gain realized from the additional conversion proceeds to reflect to foregoing decision will be entered for respondent 5having found for respondent on the issue of the length of the replacement_period we do not discuss whether the property petitioners purchased in qualifies as replacement_property for purposes of sec_1033
